Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2015

                                       No. 04-15-00315-CV

                                          Cearth FAIRE,
                                            Appellant

                                                 v.

FMP SA MANAGEMENT GROUP, LLC d/b/a Food Management Partners, LLC; All Jones,
LLC; Allen J. Jones, Individually; Peter Donbavand, Individually; and Jason Kemp, Individually,
                                           Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-16674
                          Honorable Antonia Arteaga, Judge Presiding

                                             ORDER

       Petitioner Cearth Faire’s petition for permission for leave to file an interlocutory appeal is
DENIED. Appellees’ motion to dismiss Faire’s petition is MOOT. Appellees’ motion for
sanctions is DENIED.

       It is so ORDERED on June 3, 2015.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk